DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ arguments, filed on 12/29/21, have been approved and entered. They have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being
applied to the instant application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-33, 49-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 34-36 and 40  of copending Application No. 16/870,398 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for polymerizing a target nucleic acid comprising the steps of a) combining the target nucleic acid with at least one polymerase and a compound of similar structure in .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No Terminal disclaimer was filed. The rejection is maintained.

Claims 32-33, 49-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-10 of U.S. Patent No. 10,202,639; over claims 17-19, 21-26 of U.S. Patent No. 9,914,964. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for polymerizing a target nucleic acid comprising the steps of a) combining the target nucleic acid with at least one polymerase and a compound of similar structure in a reaction mixture; and b) polymerizing the target nucleic acid. The instant claims will inherently comprise primer and dNTPs. The instant application teaches that the DNA polymerase maybe a naturally occurring DNA polymerase or variant (see para [0069-0070]).

No Terminal disclaimer was filed. The rejection is maintained.

Claims 32-33, 49-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13, 16-22 of U.S. Patent No. 8,980,333. Although they both claim a method for polymerizing a target nucleic acid comprising the steps of a) combining the target nucleic acid with at least one polymerase and a compound of similar structure in a reaction mixture; and b) polymerizing the target nucleic acid. The instant claims will inherently comprise primer and dNTPs. They both claim an amplification efficiency equal to an amplification efficiency achieved using a method whereby said compound in the reaction mixture is substituted with NP-40 and/ or Tween 20. The instant application teaches that the DNA polymerase maybe a naturally occurring DNA polymerase or variant (see para [0069-0070]).

No Terminal disclaimer was filed. The rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  32-33, 49-61 is/are rejected under 35 U.S.C. 102(a) (1) and 102(a)(2) as being anticipated by Angrish et al.  WO 2012/170908.


The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim(s)  32-33 and 49-61 is/are rejected under 35 U.S.C. 102(a) (1) and 102(a)(2) as being anticipated by Angrish et al.  US 20120322066.


The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim(s) 32-33 and 49-61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. WO 2012170907 .
.  

Response to Arguments
Applicant's arguments filed 12/29/21 have been fully considered but they are not persuasive. Applicants argue that the references fail to teach or suggest a method for polymerizing or amplifying a target nucleic acid utilizing the compound of Formula I as recited in amended claim 32 because they do not teach a compound wherein “R3 together with R5 forms a 5- or 6-membered ring” resulting in a ring structure which incorporates the charged N shown in Formula I, except for a few specific compounds that form ring structures incorporating the charged N. (See, e.g., the compounds labelled Dt5, Dt6, Dtl1, and Dt12 in the Angrish ’066 reference). They further argue however, that in each of these compounds, the R1 group equals a substituted phenyl which is not recited in instant claim 32. 
This is not convincing because instant claim 32 recites that R1 can be “substituted aryl”. And it is well known in art that phenyl is also considered as the simplest member of the aryl group since aryl means aromatic and phenyl is an aromatic compound. Therefore the rejection is maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        13 January 2022